 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1615 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2010 
Mr. Fortenberry submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Commemorating the 100th anniversary of the birth, and honoring the life and legacy, of Mother Teresa. 
 
 
Whereas Mother Teresa was born Agnes Gonxha Bojaxhiu on August 26, 1910, in Skopje, Macedonia; 
Whereas Mother Teresa was baptized on August 27, the day she considered to be her true birthday; 
Whereas Mother Teresa began her novitiate in Darjeeling, India, in 1929, and took her vows as a nun in 1931, choosing the name Teresa after Thérèse de Lisieux, the patron saint of missionaries; 
Whereas Mother Teresa taught at the Loreto convent school in eastern Calcutta during the Bengal famine of 1943 and the outbreak of Hindu and Muslim violence in 1946; 
Whereas on September 10, 1946, while traveling from Calcutta, Mother Teresa received the call within the call to leave her convent and live and work among the poor; 
Whereas on October 7, 1950, Mother Teresa began the small 13-member Missionaries of Charity in Calcutta to care for the hungry, the naked, the homeless, the crippled, the blind, the lepers, all those people who feel unwanted, unloved, uncared for throughout society, people that have become a burden to the society and are shunned by everyone,; 
Whereas the Missionaries of Charity has grown to more than 4,000 nuns worldwide; 
Whereas in 1952 Mother Teresa opened a free hospice for the poor in Calcutta and a hospice for those suffering from leprosy, and in 1955, opened the Children’s Home of the Immaculate Heart for orphans and abandoned and homeless children, leading to the opening of similar hospices, orphanages, homes for poor expectant mothers, adoption centers, and homes for lepers around the world, including in the United States; 
Whereas Mother Teresa was awarded the Nobel Peace Price in 1979 in recognition of Mother Teresa’s work in bringing help to suffering humanity, particularly the plight of children and refugees, … for whom Mother Teresa has for many years worked so selflessly; 
Whereas during the Lebanon War in 1982, Mother Teresa brokered a temporary ceasefire between the Israeli army and Palestinian Liberation Organization to rescue 37 children trapped in a hospital on the front lines and personally evacuated them; 
Whereas in 1985, Mother Teresa opened the first hospice for AIDS victims in New York; 
Whereas Mother Teresa ministered to radiation victims following the disaster at Chernobyl, traveled to aid victims of famine in Ethiopia, brought assistance to earthquake victims in Armenia, and organized aid flights in flood-stricken Bangladesh; 
Whereas Mother Teresa spoke at the National Prayer Breakfast sponsored by the U.S. Congress in 1994, urging, Let us make that one point—that no child will be unwanted, unloved, uncared for, or killed and thrown away. And give until it hurts—with a smile.; 
Whereas Mother Teresa died in Calcutta at the age of 87 on September 5, 1997; 
Whereas by the time of her death, Mother Teresa operated 610 foundations in 123 countries; 
Whereas Mother Teresa was awarded the U.S. Presidential Medal of Freedom in 1985, granted honorary U.S. citizenship in 1996, and received the U.S. Congressional Gold Medal in 1997; 
Whereas on December 20, 2002, Pope John Paul II permitted the opening of Mother Teresa’s Cause of Canonization; 
Whereas Mother Teresa was beatified on October 19, 2003, as Blessed Teresa of Calcutta; and 
Whereas the year-long birth centenary celebration of Mother Teresa began on August 26, 2010; Now, therefore, be it 
 
That the House of Representatives commemorates the 100th anniversary of Mother Teresa’s birth and her enduring legacy of humility and sacrifice, exemplified by nearly 50 years of actively comforting the poor, the dying, and the unwanted across the globe.  
 
